Citation Nr: 1626666	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  16-01 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial compensable rating for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1959 to May 1960 and October 1961 to August 1962. 

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2012 rating decision in which the RO granted service connection for bilateral hearing loss and assigned a noncompensable rating.  The grant was made effective October 8, 2010 (the date the application for entitlement to service connection was submitted).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected bilateral hearing loss is more disabling than the assigned non-compensable rating reflects.  Specifically he asserts that his hearing continues to deteriorate impacting his ability to complete duties at work.  He explained he is employed as a Disability Claims Adjuster, and experiences difficulty speaking over the phone with and interviewing clients.  He is also employed part time as a "CVP" with the police department and experiences difficulty with utilizing the radio to communicate with dispatch as necessary.  See June 2013 VA Form 21-4138; June 2013 Notice of Disagreement. 

In support of his claim, the Veteran submitted a June 2015 VA audiology record which shows that he underwent audiological testing for new hearing aids.  In light of the claim that hearing loss continues to deteriorate, a new audiology examination should be ordered.  

The Veteran initially submitted a claim for entitlement to service connection for tinnitus in October 2010.  The June 2012 rating decision denied entitlement to service connection for tinnitus.  In June 2013, the Veteran filed a notice of disagreement (NOD) with respect to the determination of both issues.  Since the appellant filed a timely notice of disagreement with respect to the denial of service connection, the Board's jurisdiction has been triggered.  At this point, the issue must be REMANDED, per Manlincon v. West, 12 Vet. App. 238 (1999), so that the RO can issue a statement of the case on the underlying claim of entitlement to service connection for tinnitus.

Accordingly, the claims for an initial compensable rating for bilateral hearing loss and entitlement to service connection for tinnitus are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO should readjudicate the issue of entitlement to service connection for tinnitus.  If the claim remains denied, the RO is directed to promulgate a statement of the case on this issue and to provide the appellant with the appropriate notice of appellate rights.  If the claim is not resolved to the appellant's satisfaction, he should be provided with a statement of the case and an appropriate opportunity to respond thereto.

2. Undertake appropriate development to obtain any outstanding medical records (VA or private) relevant to the Veteran's appeal.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims file.  (Consent to obtain records should be obtained where necessary.)  

3. Then, schedule the Veteran for a VA audiology examination to determine the current severity of his bilateral hearing loss, to include all indicated audiometric studies.  In addition, the audiologist must describe the functional effects caused by the bilateral hearing loss in the final report.  The examiner must be given access to all records contained in Virtual VA and VBMS, and a notation must be made that review of all records has been accomplished.  

4. After assuring compliance with the above development, as well as with any other notice and development action required by law, the AOJ should readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 



Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



Department of Veterans Affairs


